DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-18, in the reply filed on 27 January 2021 is acknowledged.  The traversal is on the ground(s) that Inventions I and II are directed toward the same concept, such that the searches would overlap.  This is not found persuasive because the Inventions have different recited limitations, and as such, require different search criteria.  In particular, a search for the limitations of Invention I would not require any search criteria relating to de-oxidation treatments, as required by Invention II.  Requiring additional search for this operation results in an undue burden on the Examiner.  
The requirement is still deemed proper and is therefore made FINAL.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10, 11 and 15-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007305780.  
With respect to claim 1, JP ‘780 discloses a porous metal foil or wire (see paragraph [0050], citing a metal film) having a thickness and outer surface, said porous metal foil or wire comprising a) a tantalum foil having a nominal thickness of 0.2 mm or less or a diameter of from about 0.05 mm to about 1.0 mm (see paragraph [0050], citing a .05 mm foil), and b) porosity at least at said outer surface (see paragraph [0053]).
With respect to claim 2, JP ‘780 discloses that said nominal thickness is 0.01 mm to 0.2 mm.  See paragraph [0050], citing a .05 mm foil.
With respect to claim 3, JP ‘780 discloses the porous metal foil or wire of claim 1, wherein said diameter is 0.05 mm to 0.5 mm.  Because claim 1 allows for alternative choices (i.e., a foil or a wire), and because the cited prior art cites a foil, claim 3 is considered to be anticipated as being directed to an alternative embodiment which does not further limit the metal foil.
With respect to claim 4, JP ‘780 discloses the porous metal foil or wire of claim 1, wherein said nominal thickness is 0.02 mm to 0.18 mm.  See paragraph [0050], citing a .05 mm foil.
With respect to claim 5, JP ‘780 discloses the porous metal foil or wire of claim 1, wherein said nominal thickness is 0.03 mm to 0.18 mm.  See paragraph [0050], citing a .05 mm foil.
With respect to claim 6, JP ‘780 discloses the porous metal foil or wire of claim 1, wherein said porous metal foil or wire has a purity level of at least 99.9% Ta. See paragraph [0050], citing a 99.9% pure Ta.
With respect to claim 7, JP ‘780 implicitly discloses the porous metal foil or wire of claim 1, wherein said porous metal foil or wire has a purity level of at least 99.9% Ta and a carbon amount of less than 200 ppm.  Since JP ‘780 makes no mention of the amount of carbon found in the high purity metal foil, JP ‘780 is considered to implicitly disclose that the amount of carbon approaches 0 ppm, which satisfies the instant limitation.
With respect to claim 8, JP ‘780 implicitly discloses the porous metal foil or wire of claim 1, wherein said porous metal foil or wire has a purity level of at least 99.9% Ta and a carbon amount of less than 100 ppm.  Since JP ‘780 makes no mention of the amount of carbon found in the high purity metal foil, JP ‘780 is considered to implicitly disclose that the amount of carbon approaches 0 ppm, which satisfies the instant limitation.
With respect to claim 10, JP ‘780 discloses the porous metal foil or wire of claim 1, wherein said outer surfaces comprise pores and exposed particulate-like surfaces, wherein said particulate-like surfaces have an average primary particle size of from about 5 nm to about 500 nm. See paragraph [0038], citing particle sizes of 10 nm – 2 micrometers.
With respect to claim 11, JP ‘780 discloses the porous metal foil or wire of claim 1, wherein said outer surfaces comprise pores and exposed particulate-like surfaces, wherein said particulate-like surfaces have an average primary particle size of from about 50 nm to about 200 nm. See paragraph [0038], citing particle sizes of 10 nm – 2 micrometers.
With respect to claim 15, JP ‘780 discloses the porous metal foil or wire of claim 1, wherein said metal foil has a length of from 10 mm to 50 mm, a width of from 5 mm to 25 mm, and a nominal thickness of from 0.01 mm to 0.2 mm.  See paragraph [0050].
With respect to claim 16, JP ‘780 discloses a capacitor anode comprising said porous metal foil of claim 1 and a dielectric oxide film on said porous metal foil.  See paragraph [0055].
With respect to claim 17, JP ‘780 discloses the capacitor anode of claim 16, wherein said porous metal foil is a sintered porous metal foil.  See paragraph [0039].
With respect to claim 18, JP ‘780 discloses a capacitor comprising the capacitor anode of claim 16.  See paragraph [0001].
With respect to claim 19, JP ‘780 is considered to disclose a method to form the porous metal foil or wire of claim 1, said method comprising a. subjecting a metal foil or wire to an oxidation 
With respect to claim 20, JP ‘780 is considered to disclose the method of claim 19, wherein said step b) is repeated one or more times after said step a). The Office notes that claim 20 is a product-by-process claim.  See MPEP 2113.  Since JP ‘780 discloses each of the elements of claim 1, from which claim 20 depends, JP ‘780 is considered to disclose any process steps to make the structures in claim 1.
With respect to claim 21, JP ‘780 is considered to disclose the method of claim 19, wherein said step a) is repeated one or more times and step b) is repeated one or more times. The Office notes that claim 21 is a product-by-process claim.  See MPEP 2113.  Since JP ‘780 discloses each of the elements of claim 1, from which claim 21 depends, JP ‘780 is considered to disclose any process steps to make the structures in claim 1.
With respect to claim 22, JP ‘780 is considered to disclose the method of claim 19, wherein said oxidation treatment comprises a calcination of the metal foil or wire in air at a temperature of at least 500 0C for at least 5 minutes. The Office notes that claim 22 is a product-by-process claim.  See MPEP 2113.  Since JP ‘780 discloses each of the elements of claim 1, from which claim 22 depends, JP ‘780 is considered to disclose any process steps to make the structures in claim 1.
With respect to claim 23, JP ‘780 is considered to disclose the method of claim 19, wherein said oxidation treatment comprises a calcination of the metal foil or wire in air at a temperature of from about 500 0C to about 650 0C for a time of from about 5 minutes to about 10 hours. The Office notes that claim 23 is a product-by-process claim.  See MPEP 2113.  Since JP ‘780 discloses each of the 
With respect to claim 24, JP ‘780 is considered to disclose the method of claim 19, further comprising vacuum sintering of said metal foil or wire after step b). The Office notes that claim 24 is a product-by-process claim.  See MPEP 2113.  Since JP ‘780 discloses each of the elements of claim 1, from which claim 24 depends, JP ‘780 is considered to disclose any process steps to make the structures in claim 1.
With respect to claim 25, JP ‘780 is considered to disclose the method of claim 19, wherein said oxidation treatment comprises a chemical oxidation treatment. The Office notes that claim 25 is a product-by-process claim.  See MPEP 2113.  Since JP ‘780 discloses each of the elements of claim 1, from which claim 25 depends, JP ‘780 is considered to disclose any process steps to make the structures in claim 1.
With respect to claim 26, JP ‘780 is considered to disclose the method of claim 19, wherein said de-oxidation treatment comprises subjecting said metal foil or wire of step a) to an oxygen getter material at a temperature of at least 500 0C for at least 5 minutes. The Office notes that claim 26 is a product-by-process claim.  See MPEP 2113.  Since JP ‘780 discloses each of the elements of claim 1, from which claim 26 depends, JP ‘780 is considered to disclose any process steps to make the structures in claim 1.
With respect to claim 27, JP ‘780 is considered to disclose the method of claim 19, wherein said de-oxidation treatment comprises subjecting said metal foil or wire of step a) to an oxygen getter material at a temperature of from about 700 0C to about 1300 0C for a time of from about 5 minutes to about 10 hours. The Office notes that claim 27 is a product-by-process claim.  See MPEP 2113.  Since JP ‘780 discloses each of the elements of claim 1, from which claim 27 depends, JP ‘780 is considered to disclose any process steps to make the structures in claim 1.
With respect to claim 28, JP ‘780 is considered to disclose the method of claim 19, further comprising, after step b), subjecting said metal foil or wire to an acid leach and then water rinse and then drying. The Office notes that claim 28 is a product-by-process claim.  See MPEP 2113.  Since JP ‘780 discloses each of the elements of claim 1, from which claim 28 depends, JP ‘780 is considered to disclose any process steps to make the structures in claim 1.
With respect to claim 29, JP ‘780 is considered to disclose the method of claim 19, further comprising, after step b), sintering said metal foil and then anodizing the metal foil in an electrolyte to form a dielectric oxide film on the metal foil to form a capacitor anode. The Office notes that claim 29 is a product-by-process claim.  See MPEP 2113.  Since JP ‘780 discloses each of the elements of claim 1, from which claim 29 depends, JP ‘780 is considered to disclose any process steps to make the structures in claim 1.
With respect to claim 30, JP ‘780 is considered to disclose the method of claim 19, wherein said oxidation treatment forms said oxide layer having a thickness of at least 5 microns. The Office notes that claim 30 is a product-by-process claim.  See MPEP 2113.  Since JP ‘780 discloses each of the elements of claim 1, from which claim 30 depends, JP ‘780 is considered to disclose any process steps to make the structures in claim 1.
With respect to claim 31, JP ‘780 is considered to disclose the method of claim 19, wherein said oxidation treatment forms said oxide layer having a thickness of at least 10 microns. The Office notes that claim 31 is a product-by-process claim.  See MPEP 2113.  Since JP ‘780 discloses each of the elements of claim 1, from which claim 31 depends, JP ‘780 is considered to disclose any process steps to make the structures in claim 1.
With respect to claim 32, JP ‘780 is considered to disclose the method of claim 19, wherein said oxidation treatment forms said oxide layer having a thickness of at least 50 microns. The Office notes that claim 32 is a product-by-process claim.  See MPEP 2113.  Since JP ‘780 discloses each of the 
With respect to claim 33, JP ‘780 implicitly discloses the capacitor anode of claim 16, wherein said capacitor anode has a current leakage of 10 nA/uFV or lower.  Current leakage is a physical property of an anode.  Because JP ‘780 explicitly discloses each of the structures of the anode recited in claim 16, JP ‘780 is considered to implicitly disclose any physical properties associated therewith.  See MPEP 2112.01 (1).
With respect to claim 34, JP ‘780 implicitly discloses the capacitor anode of claim 16, wherein said capacitor anode has a current leakage of from 0.1 nA/uFV to 1.0 nA/uFV. Current leakage is a physical property of an anode.  Because JP ‘780 explicitly discloses each of the structures of the anode recited in claim 16, JP ‘780 is considered to implicitly disclose any physical properties associated therewith.  See MPEP 2112.01 (1)
With respect to claim 35, JP ‘780 is considered to disclose the method of any preceding claim 1, wherein said oxidation treatment and said de-oxidation treatment occur without any annealing in between. The Office notes that claim 35 is a product-by-process claim.  See MPEP 2113.  Since JP ‘780 discloses each of the elements of claim 1, from which claim 35 depends, JP ‘780 is considered to disclose any process steps to make the structures in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2007305780 in view of Petrzilek et al. (US Pat. App. Pub. No. 2014/0334069).
With respect to claim 9, JP ‘780 fails to teach the porous metal foil or wire of claim 1, wherein said porous metal foil or wire has a purity level of at least 99.9% Ta and a carbon amount of from about 5 ppm to about 100 ppm.
Petrzilek, on the other hand, teaches that a tantalum anode has a carbon content of no more than 50 ppm.  See paragraph [0023].  Such an arrangement is part of an anode having a high specific charge.  See paragraph [0013].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify JP ‘780, as taught Petrzilek, in order to produce an anode having a high specific charge.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007305780 in view of Naito (US Pat. App. Pub. No. 2004/0207973).
With respect to claim 12, JP ‘780 fails to explicitly teach the porous metal foil or wire of claim 1, wherein said porosity is further present at a level of at least 5 microns below said outer surface.
Naito, on the other hand, teaches a metal foil having pores in a region extending from surface of the foil to a depth of 5% or more of the foil thickness.  See paragraph [0012].  Such an arrangement results in a metal foil exhibiting good high-frequency performance.  See paragraph [0008].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify JP ‘780, as taught by Naito, in order to produce a metal foil exhibiting good high-frequency performance.
With respect to claim 13, JP ‘780 fails to teach the porous metal foil or wire of claim 1, wherein said porosity is further present at a level of at least 10 microns below said outer surface.
Naito, on the other hand, teaches a metal foil having pores in a region extending from surface of the foil to a depth of 5% or more of the foil thickness.  See paragraph [0012].  Such an arrangement results in a metal foil exhibiting good high-frequency performance.  See paragraph [0008].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify JP ‘780, as taught by Naito, in order to produce a metal foil exhibiting good high-frequency performance.
With respect to claim 14, JP ‘780 fails to teach the porous metal foil or wire of claim 1, wherein said porosity is further present at a level of at least 50 microns below said outer surface.
Naito, on the other hand, teaches a metal foil having pores in a region extending from surface of the foil to a depth of 5% or more of the foil thickness.  See paragraph [0012].  Such an arrangement results in a metal foil exhibiting good high-frequency performance.  See paragraph [0008].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify JP ‘780, as taught by Naito, in order to produce a metal foil exhibiting good high-frequency performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566.  The examiner can normally be reached on Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DION FERGUSON/Primary Examiner, Art Unit 2848